int

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA  l g 2014
Clel'k, U.S. Dlstrict and
Bankruptcy Cou rts

Larbi Semiani, )
)

Plaintiff, )

)

v. ) Civil Action No. l L[["“'g

)

USA, )
)

Defendant. )

l

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Ti.s'ch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcrof v. Iqbal, 129 S. Ct. 1937, 1950 (2009); Cz'ralsky v. CIA, 355
F.3d 661 , 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of resjua'icata applies. Brown v. Callfano, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a resident of Algeria suing the United States. He recounts actions that
occurred in various court proceedings, particularly in California state courts, but, as with
plaintiffs previous actions, the instant complaint simply fails to provide any notice of a
cognizable claim and a basis for federal court jurisdiction. See Semiani v. USA-US Governmenr,
No. 14-0463 (D.D.C. Mar. 20, 20l4) (Rule 8 dismissal); Semianz` v. USA-US Government, No.
13-0217 (D.D.C. Feb. 21, 2013), ajj"d, No. 13~5083 (D.C. Cir. Sept. 5, 2013) (sairte); see also
Semiani v. US. Dep 't ofState, No. 13-1180 (D.D.C. Aug. l, 2013) (describing dismissed
complaint as containing "vague and conclusory language [alleging] assorted violations of
[plaintiff’s] rights to life in peace, liberty and security") (internal quotation marks omitted). A

separate Order of dismissal accompanies this Memorandum Opinion.

%/4~///)/¢//

%Z~ limited S'ta'tes Distfict Judge
Date: May 7 , 2014